          Case 1:19-cr-03113-JB Document 332 Filed 02/03/21 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF NEW MEXICO

 UNITED STATES OF AMERICA,                           )
                                                     )
                Plaintiff,                           )      No. 19-CR-3113 JB
                                                     )
        vs.                                          )      Count 1: 21 U.S.C. § 843(b): Use of a
                                                     )      Communication Facility.
 AMANDA SILVA,                                       )
                                                     )
                Defendant.                           )


                                      INFORMATION

The United States Attorney charges:

                                              Count 1

       On or about March 17, 2019, in Bernalillo County and elsewhere, in the District of New

Mexico, the defendant, AMANDA SILVA, knowingly and intentionally used a communication

facility, to wit: a telephone, session no. 1182, in committing, causing, and facilitating the offense

set forth in Count 1 of the Indictment incorporated by reference herein,

       In violation of Title 21, United States Code, Section 843(b).



                                                         FRED J. FEDERICI
                                                         Acting United States Attorney


                                                         _______________________________
                                                         ________________________
                                                                               _ ______
                                                                                     ______
                                                                                         _ ____
                                                                                         __
                                                         Elaine Y. Ramí
                                                                   Ramírez
                                                                     míírreez
                                                         Assistant United States Attorneys
                                                         P.O. Box 607
                                                         Albuquerque, New Mexico 87103
                                                         (505) 346-7274
